                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

JAMIE J. MCGEE,

             Plaintiff,
                                                    Case No. 19-cv-707-pp
      v.

MILWAUKEE COUNTY, et al.,

            Defendants.
______________________________________________________________________________

 ORDER GRANTING DEFENDANT ARMOR CORRECTIONAL’S UNOPPOSED
CIVIL L.R. 7(H) EXPEDITED, NON-DISPOSITIVE MOTION TO EXTEND THE
      DEADLINE TO FILE A REPLY IN SUPPORT OF ITS MOTION FOR
  JUDGMENT ON THE PLEADINGS (DKT. NO. 77) AND SUSPENDING ALL
    DEADLINES UNTIL THE COURT CAN ISSUE ITS SCREENING ORDER
______________________________________________________________________________

      This case is in a procedural tangle, entirely attributable to the court. The

plaintiff filed his complaint almost a year ago, on May 13, 2019. Dkt. No. 1.

According to the Wisconsin Department of Corrections inmate locator web site,

on that day, the plaintiff was incarcerated at the Racine Correctional

Institution. https://appsdoc.wi.gov.lop/detail.do (last visited April 14, 2020).

Unusually for an incarcerated plaintiff, he was represented by counsel.

      The Prison Litigation Reform Act, 28 U.S.C. §1915A(a) requires a federal

court to “review, before docketing, if feasible or, in any event, as soon as

practicable after docketing, a complaint in a civil action in which a prisoner

seeks redress from a governmental entity or officer or employee of a

governmental entity.” The statute requires the court to identify cognizable

claims or to dismiss the complaint, or any part of it, if the complaint is

frivolous, malicious, or fails to state a claim, or if it seeks monetary relief from

a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

                                          1
      The defendant was “incarcerated or detained in any facility” as a result of

being “accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation,

pretrial release, or diversionary program” on the day he filed his complaint. 28

U.S.C. §1915A(c). Under the statute, then, the court is required to review, or

“screen,” his complaint, even though he is represented by counsel and even

though he was released from custody to supervision three days later, on May

16, 2019. https://appsdoc.wi.gov.lop/detail.do (last visited April 14, 2020).

      Before the court had a chance to screen the complaint, however, the

plaintiff asked the clerk’s office to issue summonses, which it did. Dkt. No. 5;

clerk’s docket entry of June 5, 2019. While the court’s law clerk realized that a

screening order was needed and provided the court with a draft for review, the

court missed both the fact that it needed to screen the complaint and the draft.

Consequently, the parties have proceeded apace. Armor filed an answer. Dkt.

No. 7. Other defendants waived service. The court extended the time to

effectuate service. Dkt. No. 13. In October 2019, several of the defendants filed

motions to dismiss. Dkt. Nos. 47 (defendants Bruna, DeWitt, Gray, Quandt); 55

(defendant Horton); 58 (Andrykowski, Artus, Borucki, Briggs, Brito, Carroll,

Clarke, Evans, Gold, Grove, Hannah, Haw, Hurley, Johnson, Johnson, Legere,

Majeed, Mikulecky, Milwaukee County, Montano, Pachmeyer, Schmidt,

Solomon, Turner and Zetting). Those motions are briefed.

      On March 6, 2020, Armor filed a motion for judgment on the pleadings.

Dkt. No. 72. The plaintiff filed a response on March 27, 2020. Dkt. No. 75. That

made the due date for Armor’s reply April 10, 2020. Armor now has filed this

Rule 7(h) expedited, non-dispositive motion asking for an extension of time to




                                        2
file its reply, given the logistical and other challenges caused by the COVID-19

health crisis. Dkt. No. 77.

      Armor’s request is more than reasonable and is unopposed. The court

will grant it, but not in the way Armor suggests. The court will suspend all

deadlines in the case until it has issued its screening order. The screening

order may address some of the issues the defendants have raised in their

pending motions. To the extent that the screening order does not address

issues the defendants have raised, they may renew their motions as to those

issues.

      The court extends its apologies to all the parties for its error; the failure

to timely issue the screening order—which would have prevented some of this

procedural muddle—lies entirely with Judge Pepper.

      The court ORDERS that defendant Armor’s Rule 7(h) expedited, non-

dispositive motion to extend the deadline for filing its reply is GRANTED. Dkt.

No. 77.

      The court ORDERS that all deadlines are SUSPENDED until the court

issues its screening order, which it hopes to do as quickly as possible.

      Dated in Milwaukee, Wisconsin this 14th day of April, 2020.

                                       BY THE COURT:


                                       _______________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3
